Citation Nr: 1404446	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-43 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Whether Chapter 33, Post 9/11 GI Bill educational assistance benefits may be paid for a course of study leading to a non-college degree certificate.

2.  Validity of an overpayment of educational benefits in the amount of $3,000, to include entitlement to a waiver of such debt.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran had active service from May 2006 to July 2009.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 RO decision that the Veteran's chosen course of study did not meet the criteria for VA educational benefits under the provisions of Chapter 33.   

The Veteran requested a hearing before a Veterans Law Judge.  Such a hearing was scheduled in July 2013, and she was provided with notice of the scheduled time and date.  However, she failed to report for the hearing and has not made any attempt to show good cause for her failure.  Under these circumstances, the request for a hearing is considered to have been withdrawn.  38 C.F.R. § 20.704(d).  The Board will therefore proceed to review the appeal based upon all the evidence currently of record.  

The Board has reviewed the Veteran's physical claims file and also evidence available in her VA electronic files.

The issue of entitlement to a waiver of debt resulting from an overpayment of educational benefits in the amount of $3000 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran enrolled in a non-college degree program at McFatter Technical Center in August 2009 and withdrew from the program in October 2009, immediately upon receiving notice that it was not an approved program of education under Chapter 33.


CONCLUSION OF LAW

The Veteran has no legal entitlement to educational benefits under Chapter 33 (Post-9/11 GI Bill) for a non-college degree program.  38 U.S.C.A. §§ 3301-3324 (West 2002 & Supp. 2012); 38 C.F.R. §§ 21.9505, 21.9590 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to her discharge from active duty in July 2009, the Veteran submitted an application for VA educational assistance benefits under Chapter 33, the Post 9/11 GI Bill.  The application itself as printed for her VA file is undated; however, it appears to have been received by VA in May 2009.  In this application, she indicated that she desired to achieve a bachelor of science degree in sports and recreation management.  Various worksheets in the file show that the RO established her general eligibility for Chapter 33 benefits, "pending authorization," as early as May 2009.  

In June 2009, the Veteran submitted a request for a change of program and place of training, indicating that she now wished to obtain a "Medical Assisting Certificate," from the ATI Career Training Center.  Later in that same month, she submitted a second request for a change of program and place of training.  In this request she stated she desired to obtain a non-college Degree Certificate and to become a certified medical assistant at the McFatter Technical Center.  She explained that the ATI Career Training Center did not have the accreditation she preferred.  

In June 2009, the RO checked the VA's Web Enhanced Approval Management System (WEAMS) database for information about the McFatter Technical Center.  The resulting printout appears to show that some of the school's programs have been approved for some VA educational purposes.  However, according to this printout, the medical assisting program had not been approved for any VA educational assistance programs.

Although the original document does not appear in the file, the Veteran has submitted a photocopy of a Certificate of Eligibility showing that she was entitled to Chapter 33 educational benefits for a course of study at McFatter Technical Center to become a Certified Medical Assistant, beginning August 1, 2009.  She has also submitted a copy of e-mail correspondence dated in September 2009.  In this correspondence, she requested a status update about her Certificate of Eligibility for Chapter 33 benefits and indicated that she was unable to pay her rent for the month because she had not yet received any money from the VA for educational purposes.  The response from VA, twenty-two days later, was to the effect that a Certificate had been mailed to her previous residence in June 2009, and that VA had received the enrollment certificate from her school in August 2009.  Due to her circumstances, VA would expedite processing within fifteen days.  

In October 2009, however, the VA informed the Veteran by letter that although she was eligible for Chapter 33 education benefits, the VA could not pay her for classes taken from August 2009 through October 2009 at McFatter because McFatter was not approved for the Chapter 33 program, and her program of study was similarly not approved.  Paperwork in the file shows that the Veteran withdrew from McFatter upon receiving this letter.  She then enrolled at another school as of January 2010.  

In an April 2010 letter, the Veteran explained her confusion with the VA's process and her reliance upon the initial approval.  

Because it was taking longer than expected to receive payment from the VA I was given the choice to request an advance for up to $3000.  In October 2009 I flew up to the VA office in St. Petersburg, Florida, and was given an advance payment of $3000.  In all the time that had past and all my communications with the VA nothing was ever said about my program at McFatter not being approved.  It was not until I received a letter dated October 27th 2009, that contradicted the first certificate of eligibility that I received in June of 2009.  ...  It is not right that the VA would tell me my program was approved and allow me to enroll in school and also award me with an advance payment and then wait until I had finished a complete term of classes to just turn around and send me a letter that states that my program was not approved.

Again, the claims file contains no original documentation pertaining to an advance payment of $3000; however, it does contain a demand letter from the VA's Debt Management Center for a debt to VA in the amount of $3000.  Thus, the Board accepts the Veteran's account of these events, for purposes of this decision.  

The Post-9/11 GI Bill is established for individuals who served on active duty after September 10, 2001, effective August 1, 2009.  38 C.F.R. § 21.9500.  Basic eligibility is established under 38 U.S.C.A. Chapter 33 and under 38 C.F.R. § 21.9520. 

Payments of educational assistance are based on pursuit of an approved program of education.  38 C.F.R. § 21.9590(a).  VA will approve a program of education under 38 U.S.C.A. Chapter 33 if the program meets the definition of a program of education in 38 C.F.R. § 21.9505.  38 C.F.R. § 21.9590.  "Program of education" means a curriculum or combination of courses pursued at an institution of higher learning that are accepted as necessary to meet the requirements for a predetermined and identified educational, professional, or vocational objective.  The curriculum or combination of courses pursued must be listed in the institution of higher learning's catalog and included in the approval notice provided by the State approving agency to VA.  38 U.S.C.A. §§ 3034, 3301, 3323, 3452; 38 C.F.R. § 21.9505.  "Institution of higher learning" means a college, university, or similar institution, including a technical or business school, offering postsecondary level academic instruction that leads to an associate or higher degree if the school is empowered by the appropriate State education authority under State law to grant an associate or higher degree.  38 C.F.R. § 21.9505.   

The RO has certified the issue on appeal to the Board as involving the denial of education assistance to the Veteran for the McFatter program.  The Statement of the Case crafted the issue a little differently, as whether reimbursement could be made to the Veteran for fees related to the courses she began taking at McFatter.  Upon careful review, especially as the record is currently unclear as to exactly what the VA has already paid to the Veteran and perhaps also to McFatter on the Veteran's behalf, the Board is limiting the scope of our review here to the question of whether the Veteran was indeed eligible for Chapter 33 VA educational assistance for the medical assistant course of study at McFatter.  This re-crafting of the issue on appeal is reflected on the title page of this decision.  The matters of whether the Veteran's declared debt to VA related to the courses she did take at McFatter was properly created and whether waiver is appropriate must be initially addressed by the Committee on Waivers, as explained in detail in the Remand which follows. 

There is no indication in the file that the McFatter Technical Center issues college degrees.  Reference to the school's website confirms that it does not issue college degrees, either Associates degrees or Bachelor's Degrees.  It thus does not qualify as an institution of higher learning as defined by 38 C.F.R. § 21.9505.  

Training courses offered by technical schools such as McFatter are covered by other VA educational assistance programs, such as vocational rehabilitation, and Chapter 30's all volunteer force education program.  Furthermore, in June 2009, when the RO checked the status of McFatter, the Chapter 33 program was just getting underway, and thus employees were still learning the details of the Chapter 33 program, which did not begin operating until August 1, 2009.  Thus, it is understandable, although not excusable, that the RO employees who authorized the Veteran to attend McFatter's program did not immediately note that the course of study she proposed was not permitted under Chapter 33, because it did not lead to an associate or higher degree.  

In conclusion, it appears that the RO improperly approved a program of education not leading to a college degree (medical assistant certificate) at an institution not approved under the Chapter 33 program (McFatter Technical Center); the Veteran relied upon this approval and apparently attended classes for approximately two months under the impression that VA would pay her tuition, housing expenses, as well as a book allowance under the auspices of the Chapter 33 program.  It also appeared that she received an advance payment of $3000 from VA, under the expectation that paperwork was being processed for the program.  However, application of the law to the facts of the case yields the conclusion that neither the medical assistant course of study nor the school itself qualified for Chapter 33 educational assistance.  Thus, the Veteran was apparently misinformed by VA, she relied upon such misinformation, and acted accordingly, to the detriment of her time and her financial situation.  

The VA is required to notify and to assist claimants for benefits.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 (duty to notify), and 21.1032 (duty to assist).  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032."  These provisions also apply to the Post 9/11 GI Bill program (Chapter 33 benefits).  38 C.F.R. § 21.9510.  

In the present case, the Board acknowledges no notice letter appears to have been sent to the Veteran.  This absence of notice is important to the case, as it clearly led to much of the confusion and misplaced reliance on the part of the Veteran.  Furthermore, we note that she has no representative in this matter, and thus received little advice in navigating the complexities of the VA educational benefits system and the VA appeals system (a problem the Board understands).  These aspects of the case will be highly relevant to the determination made by the Committee on Waivers.  However, as to the present case, which essentially involves the Board's declaration as to the proper interpretation of the law at issue, the provisions of VA's duty to notify and assist statutes and regulations have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  38 C.F.R. §§ 21.1031(b), 38 C.F.R. § 21.1032; Manning v. Principi, 16 Vet. App. 534, 542 (2002).






ORDER

The Veteran has no legal entitlement to Chapter 33 (Post-9/11 GI Bill) educational benefits for the non-college degree program in which she was enrolled from August 2009 through October 2009.


REMAND

As noted above, the Veteran reports that in 2009 she received an advance of $3,000 in educational assistance.  In April 2010, the Veteran indicated she believed the payment of the $3,000 was an error on the part of the VA, that she had relied upon the VA's assurances that her education program was in fact approved, and states it is not right for her to have to pay back the $3,000.  

We observe that the information available to the Board for review in this matter is incomplete, in that it is unclear whether the Veteran has resolved the debt or whether it has been charged against her overall entitlement to Chapter 33 benefits, as provided for in 38 C.F.R. § 21.9560(f).  

The VA's Debt Management Center notified the Veteran that she owed a debt of $3,000 and requested repayment of these monies in a February 2010 letter.  The Board finds that the Veteran's April 2010 statement constitutes a request for waiver of the declared debt, as well as a challenge to the validity of the debt, and a notice of disagreement with the February 2010 debt notice, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  See 38 C.F.R. §§ 20.201, 20.302.  

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).  It does not appear that the Committee on Waivers and Compromises has reviewed her request for waiver, and has not yet issued a statement of the case addressing the validity of the debt.  

We suggest that the Committee on Waivers and Compromises will wish to obtain complete information and documentation of the transaction at issue prior to reaching a decision.  We also observe that the Veteran has not yet received notice of the laws and regulations governing the creation and repayment of debts to the government, or requests for waivers of such debts.

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires. 

Accordingly, the case is REMANDED for the following action:

After providing the Veteran with appropriate notification and performing all indicated evidentiary development, the Committee on Waivers and Compromises should review the Veteran's request for a waiver of the $3000 debt declared in February 2010 and if waiver is denied, furnish the Veteran with a Statement of the Case on the matter, which also addresses the question of the validity of the debt in the first instance.  

This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


